Citation Nr: 1232214	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial evaluation for osteoarthritis of the lumbar spine (lumbar spine disability) in excess of 10 percent prior to December 18, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an eye disorder, to include as secondary to service connected glaucoma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967 and from August 1967 to September 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2010 rating decision, the disability was recharacterized as osteoarthritis of the lumbar spine and the disability evaluation was increased to 20 percent, effective December 18, 2009.  Despite the increase in disability evaluation, this issue of an increased disability evaluation, beyond the current staged rating, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that the Veteran is presumed to be seeking the maximum available benefit for a given disability).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  At the time of his August 2011 hearing, the Veteran testified that he was unemployable in part due to his lumbar spine disability.  As such, the Board has identified the issues as set forth on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim that contains additional relevant evidence.  The Board has reviewed both the paper claims file and the electronic record.

The issues of entitlement to service connection for bilateral hearing loss and eye disorder, as well as the Veteran's TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's fibromyalgia is related to his military service.

2.  Throughout the course of the appeal, the Veteran's lumbar spine disability has been characterized by pain and limitation of forward flexion to 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  Prior to December 18, 2009, the criteria for an initial disability evaluation of 20 percent for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2011).

3.  As of December 18, 2009, the criteria for an initial disability evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's lumbar spine disability claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to the lumbar spine disability claim.

In the present case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, sought information as to the onset of the Veteran's disabilities, and sought information regarding the current severity of the lumbar spine disability.  Ultimately, an expert opinion was obtained for this claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Fibromyalgia

The Veteran was first diagnosed with fibromyalgia in August 2006, during his VA examination conducted in conjunction with his original claim for ankylosing spondylitis.  See also VA outpatient treatment records dated July 2008 and June 2009, and December 2009 VA examination.  Thus, the current disability requirement is satisfied.  See Davidson, 581 F.3d 1313.

With regard to the in-service occurrence requirement, the Veteran's service treatment records contain several reports in which he complained of painful joints.  The cause of such complaints is unclear, and these records reflect numerous diagnoses, including ankylosing spondylitis, possible herniated nucleus pulposus, and Marie Stumpell's arthritis.  These records also show findings of tendonitis, sacroiliitis, myositis, and weakness of extremities.  

The remaining question is whether a medical nexus exists between the Veteran's current fibromyalgia and his military service.  To this end, the Veteran submitted evidence from medical websites showing that ankylosing spondylitis and fibromyalgia are similar conditions.  In his February 2010 addendum, a VA examiner declined to retroactively diagnose the Veteran's symptoms in service as fibromyalgia, stating that to do so would be speculation.  The Veteran's wife, a nurse, opined that the Veteran's in-service symptoms of joint pain were initially misdiagnosed and were actually early manifestations of fibromyalgia.  See Letter dated November 2011.  In a March 2012 opinion and May 2012 addendum, a VA rheumatologist opined that it was less likely than not that the Veteran's fibromyalgia was caused by service.  While acknowledging the Veteran's complaints of joint pain in service, this examiner noted that the Veteran reported running three miles a day and the ability to walk four miles and carry up to 100 pounds at the time of his separation.  The rheumatologist further stated that a person with fibromyalgia would not be able to accomplish these physical activities and, therefore, fibromyalgia was not present at the time of the Veteran's separation.  This opinion was offered following a review of the record, was accompanied by a logical rationale, and was offered by a specialist in the field of rheumatology.  As such, the opinion is highly probative- indeed, it is found to be the most probative evidence of record addressing the etiology of the Veteran's fibromyalgia.  Thus, the medical nexus requirement is not satisfied.

To the extent that the Veteran believes his fibromyalgia was due to his military service , the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and is further complicated by the presence of additional joint disabilities, such as his service connected osteoarthritis of the lumbar spine.  As such, the Veteran is not competent to address etiology in the present case.  His wife, by contrast, does possess medical knowledge.  Her evidence is thus competent, but for the reasons stated above, the opinion obtained by the rheumatologist is deemed to have more probative weight.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the Veteran has alleged continuous joint pain since his military service, which he asserts shows continuity of fibromyalgia symptoms.  Indeed, the Veteran has argued that his current fibromyalgia is the same disability that was thought to be either Marie Strumpell's disease or ankylosing spondylitis during his military service.  See e.g., Veteran's Statement dated December 2010.  However, as noted above, the rheumatologist specifically found that the complaints of pain described at the time of separation are not symptoms of fibromyalgia given the extent of physical activity that the Veteran was able to engage in at the time.  Furthermore, the Board notes that the Veteran has been service connected for other diagnosed disabilities that likewise result in joint pain.  As such, continuity of fibromyalgia symptomatology is not shown.

The March 2012 rheumatologist also considered whether service connection could be established on a secondary basis to the Veteran's currently service-connected disabilities of osteoarthritis of the lumbar spine and/or hallux valgus.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)(holding that secondary service connection, requires evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability).  To this end, the March 2012 rheumatologist opined that it was less likely than not that the Veteran's development of fibromyalgia was related to either, but did note that the fibromyalgia likely had increased the pain and loss of function associated with his service connected disabilities.  Thus, secondary service connection is also not warranted.

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for fibromyalgia.  Therefore, service connection for fibromyalgia is not warranted and the appeal must be denied.

Lumbar Spine Disability

The September 2006 rating decision at issue granted service connection for a lumbar spine disability and assigned a 10 percent evaluation, effective July 6, 2006.  The Veteran appealed that evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).  In a February 2010 rating decision, the disability was recharacterized as osteoarthritis of the lumbar spine and the disability evaluation was increased to 20 percent, effective December 18, 2009.  Thus, the rating has been staged.  See id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  After a review of the evidence of record, the Board finds that a 20 percent evaluation for the Veteran's lumbar spine throughout the entire appeals period is more appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

Disabilities of the spine, such as degenerative joint disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, Note (2).  

Additionally, evaluation of associated objective neurologic abnormalities is part of a claim for evaluation of a spinal disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  As such, the Board will also address any associated neurological symptoms.

The evidence of record shows consistent complaints of pain and radiologic findings of degenerative changes.  The evidence of record does not show muscle spasm or guarding severe enough to result in reversed lordosis, abnormal kyphosis, or abnormal gait.  The December 2009 VA examination notes slight scoliosis.  

Throughout the course of the appeal, the Veteran's range of motion has been limited to forward flexion to 70 degrees lumbar and 60 degrees thorax.  See September 2006 Addendum, April 2009 VA Examination; see also November 2008 VA Examination (finding forward flexion of the thoracolumbar spine to 70 degrees); December 2009 VA Examination (finding forward flexion of the thoracolumbar spine to 60 degrees).  While pain and stiffness are noted, no additional functional loss due to pain, weakness, fatigue, or lack of endurance following repetitive use was shown.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The rating criteria are based on the range of motion of the thoracolumbar spine.  In this case, however the Veteran's range of motion measurements for the thorax and lumbar sections of the spine have been given separately.  In order to interpret the evidence in the light most favorable to the Veteran, therefore, the Board will base its evaluation on the more limited segment.  Thus, the Board finds that the limitation of flexion of the thoracic spine to 60 degrees prior to December 18, 2009, is sufficient to warrant a 20 percent disability evaluation for that period as well.  Thereby un-staging this rating.

The Board has also considered whether the Veteran's lumbar spine symptoms warrant an evaluation in excess of 20 percent at any time during the course of this appeal.  As noted above, the Veteran's lumbar spine disability has been characterized by pain and limitation of forward flexion to 60 degrees.  Thus, the Board finds that the Veteran's lumbar spine disability symptoms most nearly approximate the criteria for the existing 20 percent evaluation and no more.  The next higher evaluation of 40 percent requires either forward flexion of no more than 30 degrees or favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Neither of these criteria are currently met with regards to the Veteran's lumbar spine disability.  The record does not reflect any finding of ankylosis.

Additionally, the Board notes that the medical evidence of record does not show any incapacitating episodes, (i.e. periods of physician prescribed bed rest and treatment) as defined by VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Therefore, evaluation under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted.

Thus, the Board determines that the preponderance of the evidence is in favor of extending the 20 percent disability rating, but no more, for the Veteran's lumbar spine disability throughout the course of the appeal.  38 C.F.R. § 4.7.

Additionally, no objective neurologic abnormalities have been associated with the lumbar disorder on appeal.  See e.g., November 2008 VA Examination (finding no clinical radiculopathy).  Indeed, the Veteran has denied paresthesias and bladder or bowel symptoms.  See e.g., December 2009 VA Examination.  While there are references to joint pain, these have been associated with the Veteran's fibromyalgia and have not been diagnosed as neurologic symptoms of the Veteran's lumbar spine disability.  Therefore separate ratings for additional objective neurologic abnormalities are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.



ORDER

Service connection for fibromyalgia is denied.

An initial evaluation of 20 percent, but no more, for the Veteran's lumbar spine disability, prior to December 18, 2009, is granted.

An initial evaluation in excess of 20 percent for the Veteran's lumbar spine disability is denied.


REMAND

Bilateral Hearing Loss

The August 2006 and December 2009 VA audiology examinations and May 2007 private audiometric testing found insufficient hearing impairment to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385.  At his August 2011 hearing, the Veteran testified that his hearing was getting progressively worse.  He is competent to provide lay evidence of worsening hearing, however, he is not able to provide the necessary auditory threshold measurements.  Thus, a new examination is necessary to determine if the Veteran currently satisfies the auditory threshold requirements for a hearing loss disability and, if so, if that disability can be attributed to his military service.

Eye Disability

At his August 2011 hearing, the Veteran testified that he believed his dry eye condition was due to the eye drops he has been prescribed to treat his service connected glaucoma.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As noted in the introduction, a TDIU claim is part of an appeal for a higher initial rating when evidence of unemployability is submitted therewith.  See Rice, 22 Vet. App. 447.  Based on the Veteran's lay statements at his August 2011 hearing, the issue of TDIU has been raised.  

Throughout the pendency of this appeal, the Veteran's total combined rating for service-connected disabilities has been no more than 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he has not met the combined rating requirement of 70 percent or more for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is able to secure and follow a substantially gainful occupation by reason of service-connected disabilities. Indeed, the Veteran has noted that his fibromyalgia, which is not service connected, has rendered him unemployable.  While a showing of unemployability by reason of service-connected disabilities is necessary for entitlement to TDIU, the Veteran should not be penalized for having additional nonservice-connected disabilities that affect his employment.  Therefore a medical examination and opinion with regard to the effect of the Veteran's service-connected disabilities alone on his employability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any bilateral hearing loss found to be present.  Specifically, the VA audiologist should address the following questions: 

a.  Does the Veteran currently have hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent. See 38 C.F.R. § 3.385)?

c.  If so, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's hearing loss is attributable to his military service to include noise exposure?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached. 

2.  Schedule the Veteran for a VA eye examination.  The examiner should review the record, perform all necessary tests, and respond to the following questions:

a.  Does the Veteran currently have an eye disability characterized by "dry eye" or tear film deficiency?

b. If so, is it at least as likely as not (i.e., 50 percent or more probable) that any such disability was caused by the Veteran's active military service or his service-connected glaucoma, to include as due to the medication and/or eye drops prescribed to treat this disability?

c.  If paragraph (b) is answered in the negative, then is it at least as likely as not that any eye disability was aggravated (made permanently worse beyond its natural progression) by his service-connected glaucoma, to include as due to the medication and/or eye drops prescribed to treat this disability?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions should be accompanied by a clear rationale. If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 
      
3.  After completion of the above, afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities, including lumbar spine disability, irrespective of any nonservice-connected disabilities, prevent the Veteran from securing and following a substantially gainful occupation. 

4.  If the examiner finds that the Veteran is unemployable by reason of his service connected disabilities, or if any other evidence added to the record so shows, then refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

5.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


